DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 8/2/2022 has been entered. Claims 31-38, 40-48 and 50-52 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 31 and 41 have been considered but are moot upon a further consideration and a new ground of rejection made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stannard (US PGPub 2009/0106110) in view of Ding (US PGPub 2014/0007084) and Hussain (US PGPub 2013/0067451), and in further view of Saunders (US PGPub 2004/0111620).

Allowable Subject Matter
Claims 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-38, 40-48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stannard (US PGPub 2009/0106110) in view of Ding (US PGPub 2014/0007084) and Hussain (US PGPub 2013/0067451), and in further view of Saunders (US PGPub 2004/0111620).

Regarding claims 31 and 41, Stannard teaches a method (Stannard, see paragraph 0017, a method of offering content for a second device (e.g. a device a user is switching to such as a newly purchased device) includes displaying a first list of content acquired for one or more entities and transmitting one or more items in the first list to a first mobile device) comprising:
determining, at a user equipment, that the user equipment is unconfigured (Stannard, see paragraph 0076, the content provider 120A receives a request to restore content to the mobile device 101);
based on determining that the user equipment is unconfigured, transmitting a query to a user database storing user information requesting an identification of the user to be transmitted to the user equipment (Stannard, see paragraph 0173, a pin or password is required to be input to restore a user's data as shown in FIG. 38);

Then Ding teaches, that Stannard fails to teach, receiving a response to the query with the identification of the user (Ding, see paragraph 0046, S24: logging the second client end 12 in the server 13 through the same account);
based on receiving the response, transmitting a request comprising the identification to identify an application used by the user on different user equipment (Ding, see paragraphs 0025 and 0048, S25: collecting device information of the second device and sending the device information to the server 13 by the second client end 12. S27: searching the information of the application programs compatible with the second device under the account according to the received device information, and sending download addresses of the application programs compatible with the second device to the second client end 12 by the server 13); and
automatically downloading the application (Ding, see paragraph 0049, S28: downloading the application programs according to the download addresses and installing the application programs in the second device by the second client end 12).
It would be obvious to one of ordinary skill in the art at the time of invention to modify Stannard with method and system for synchronizing application programs across devices of Ding, because doing so would make Stannard more efficient in transferring application programs which have been downloaded and installed in one Internet device to the other Internet device becomes one problem to be solved at present (Ding, see paragraph 0003).

Then Hussain teaches, that Stannard in view of Ding fails to teach, retrieving respective login and password information associated with the application used by the user on different user equipment (Hussain, see paragraph 0005, The client computer system then receives login credentials from a user logging in to the client computer system and, based on the user's login credentials, applies user-specific software application registration information and customizations to one or more of the installed software applications).
It would be obvious to one of ordinary skill in the art at the time of invention to modify Stannard in view of Ding with application deployment and registration in a multi-user system of Hussain, because doing so would make Stannard in view of Ding more efficient in efficiently provisioning applications in a multi-user environment (Hussain, see paragraph 0004).

Then Saunders teaches, that Stannard in view of Ding and Hussain fails to teach, automatically modifying a platform of the user equipment to allow the application to use the retrieved login and password information upon execution without requiring user interface input of the login and password information at the user equipment (Saunders, see paragraphs 0024, 0038 and 0040, FIG. 5 illustrates an operational flow 500 executed or performed to automatically sign-in or login to a software application having secured features without prompting user intervention. The operational flow 500 starts with an enabling operation 502 whereby an automatic sign-in condition is registered. Once the credential is validated, authentication server 60 returns an encrypted cookie to the client computer 20. The encrypted cookie gives the client computer 20 access to secured services and websites. Once the memory for the software application receives the encrypted cookie, client computer 20 may access secured sites and services through the software application via the network 40 without authenticating the credential again during a signed-in session. after the automatic sign-in condition has been enabled in enable operation 502, the software application is started or launched in operation 504 while in the automatic sign-in condition).  
It would be obvious to one of ordinary skill in the art at the time of invention to modify Stannard in view of Ding and Hussain with signing-in to software applications having secured features of Saunders, because doing so would make Stannard in view of Ding and Hussain more efficient in automatically signing or loging a user in to access secured features within a software application without prompting manual intervention when a user starts the software application having secured features (Saunders, see abstract).

Regarding claims 32 and 42, Stannard in view of Ding, Hussain and Saunders teaches wherein receiving a response to the query with the identification of the user comprises receiving a user account for the user (Stannard, see paragraph 0154, an application comparison module 2038 compares application inventory of a first device 2000 against a transaction record stored remote to the first device 2000).

Regarding claims 33 and 43, Stannard in view of Ding, Hussain and Saunders teaches further comprising generating a prompt for the user, wherein the prompt displays a list of at least one application associated with the user account for the user to select to install on the user equipment (Stannard, see paragraph 0017, a method of offering content for a second device (e.g. a device a user is switching to such as a newly purchased device) includes displaying a first list of content acquired for one or more entities and transmitting one or more items in the first list to a first mobile device).

Regarding claims 34 and 44, Stannard in view of Ding, Hussain and Saunders teaches wherein automatically downloading the application comprises:
automatically retrieving, from a server, an installation file related to the application (Ding, see paragraph 0048, S27: searching the information of the application programs compatible with the second device under the account according to the received device information, and sending download addresses of the application programs compatible with the second device to the second client end 12 by the server 13); and
automatically executing the retrieved installation file (Ding, see paragraph 0049, S28: downloading the application programs according to the download addresses and installing the application programs in the second device by the second client end 12).

Regarding claims 35 and 45, Stannard in view of Ding, Hussain and Saunders teaches further comprising receiving an indication, wherein the indication indicates that the user equipment device will be automatically configured  (Ding, see paragraph 0031, The device information comprises mainboard parameters, internal memory parameters, display card parameters, CPU parameters (number of cores, dominant frequency, cache interface and the like), operating system environment and the like).

Regarding claims 36 and 46, Stannard in view of Ding, Hussain and Saunders teaches wherein the receiving the indication comprises:
determining that at least one of the following determinations has been made:
determining the user equipment has been powered on for a first time;
determining the user equipment is configured with factory settings;
determining the user equipment has accessed the Internet for the first time;
determining additional user login information has been registered to the user equipment for the first time; and
determining a user request has been received (Ding, see paragraph 0046, S24: logging the second client end 12 in the server 13 through the same account).

Regarding claims 37 and 47, Stannard in view of Ding, Hussain and Saunders teaches further comprising:
retrieving a preinstalled application on the user equipment (Hussain, see paragraphs 0032, In some cases, the pre-installed application may be installed to the client computer system very quickly, and the customizations 118 may be applied as the application is being installed. The application may be installed at user login, or while the user is already logged in. In such cases, the application is installed (or modified or uninstalled) seamlessly, without any requirement for user interaction); and
automatically modifying the preinstalled application based on user preferences determined from the identification (Hussain, see paragraphs 0032, In some cases, the pre-installed application may be installed to the client computer system very quickly, and the customizations 118 may be applied as the application is being installed. The application may be installed at user login, or while the user is already logged in. In such cases, the application is installed (or modified or uninstalled) seamlessly, without any requirement for user interaction).

Regarding claims 38 and 48, Stannard in view of Ding, Hussain and Saunders teaches wherein the identified user account identifies content consumption material that is associated with the user (Ding, see paragraph 0048, S27: searching the information of the application programs compatible with the second device under the account according to the received device information, and sending download addresses of the application programs compatible with the second device to the second client end 12 by the server 13), and 
wherein the content consumption material that is associated with the user has been processed by another user equipment device to enable the user to consume the content prior to the user having acquire the user equipment device (Ding, see paragraph 0048, S27: searching the information of the application programs compatible with the second device under the account according to the received device information, and sending download addresses of the application programs compatible with the second device to the second client end 12 by the server 13)

Regarding claims 40 and 50, Stannard in view of Ding, Hussain and Saunders teaches wherein the content consumption material includes at least one of a user profile setting, a device setting, and a list of applications associated with the user account (Hussain, see paragraphs 0032 and 0038, Method 300 further includes, based on the user's login credentials, an act of applying user-specific software application registration information and customizations to one or more of the installed software applications (act 340). For example, registration information 117 and customizations 118 may be applied to one or more of the installed applications based on the identity of the user. In some cases, the pre-installed application may be installed to the client computer system very quickly, and the customizations 118 may be applied as the application is being installed. The application may be installed at user login, or while the user is already logged in. In such cases, the application is installed (or modified or uninstalled) seamlessly, without any requirement for user interaction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443